NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3228-16T3

DWAYNE MANN,

        Appellant,

v.

NEW JERSEY DEPARTMENT OF
CORRECTIONS,

        Respondent.


              Submitted May 9, 2018 – Decided July 11, 2018

              Before Judges Alvarez and Nugent.

              On appeal from the New Jersey Department of
              Corrections.

              Dwayne Mann, appellant pro se.

              Gurbir S. Grewal, Attorney         General, attorney
              for respondent (Melissa            Dutton Schaffer,
              Assistant Attorney General,        of counsel; Erica
              R. Heyer, Deputy Attorney           General, on the
              brief).

PER CURIAM

        Dwayne Mann, who is presently incarcerated at East Jersey

State Prison serving a life sentence subject to a thirty-two-year

and six-month mandatory minimum term, appeals from a final agency
decision of the New Jersey Department of Corrections (DOC).        On

March 13, 2017, the DOC found him guilty of prohibited act .701,

unauthorized use of mail or telephone, N.J.A.C. 10A:4-4.1(a).     The

hearing officer imposed sanctions of 365 days loss of telephone

privileges, 90 days loss of television and radio privileges, 60

days loss of commutation time, and 30 days loss of recreation

privileges.    The notice of appeal was filed on April 4, 2017.    We

denied Mann's subsequent motion seeking a stay of the sanctions

pending appeal, and also denied the State's cross-motion for

summary disposition.

     Mann has completed service of the sanctions that were imposed.

We now dismiss this matter because the issues Mann raises are

moot.   See R. 2:8-2 ("The appellate court may at any time on its

own motion . . . dismiss [an] appeal . . . .").

     A moot decision has no practical effect on the existing

controversy.    See Redd v. Bowman, 223 N.J. 87, 104 (2015); N.J.

Div. of Youth & Family Servs. v. A.P., 408 N.J. Super. 252, 261

(App. Div. 2009).      From our review of the record, it does not

appear that this appeal, related solely to the imposition of

already completed sanctions, would affect Mann's future status as

an inmate.     Given Mann's service of the sanctions, any decision

we would make would have no effect on the controversy.   We do not

decide cases where our judgment would be meaningless.

                                  2                         A-3228-16T3
Accordingly, the appeal is dismissed as moot.




                          3                     A-3228-16T3